Citation Nr: 0420122	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals, right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to December 
1990.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted an evaluation of 10 
percent for residuals of a right wrist fracture, effective 
from April 25, 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following a review of the claims file, the Board finds that a 
remand is required to address due process matters and request 
additional evidentiary development.

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under the new law and 
regulations, first, VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The RO has not provided the veteran with notice as required 
by the VCAA, with the exception of a reference to the 
regulatory provisions of 38 C.F.R. § 3.159 in the June 2002 
Statement of the Case (SOC).  Therefore, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  

Additional evidentiary development is also warranted in this 
case.  VA medical records dated from March 1998 to December 
2002 are on file.  The veteran has testified that he receives 
on-going VA treatment for residuals of his right wrist 
fracture.  Therefore, the most recent evidence from VA, which 
appears to be the veteran's primary treatment source, should 
be obtained.  

A review of the file also reflects that a VA/QTC examination 
was scheduled for September 2002.  Notice of that examination 
was issued to the veteran in early September 2002 at a P.O. 
Box address.  The veteran did not report for that 
examination.  In his December 2003 hearing testimony, given 
before the undersigned member of the Board, the veteran 
indicated that he never received notification of the 
examination scheduled for September 2002.  A new street 
address is currently of record and the Board believes that a 
rescheduled examination is warranted.  Moreover, the veteran 
has testified that his right wrist disability is productive 
of daily pain and limited range of motion.  The evaluation of 
a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 
(1995).  

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following actions:

1.  Provide the veteran appropriate 
notification under the VCAA for his claim 
for an increased rating.  Such notice 
should 1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; 3) inform 
him about the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.

2.  Request all clinical and emergent 
treatment records from the VA medical 
facility in Long Beach, California, 
relating to the veteran's right wrist 
disability, dated from December 2002 to 
the present time.  

3.  After the foregoing development has been 
accomplished, schedule the veteran for a VA 
examination of his residuals of a right 
wrist fracture.  The examiner should be 
provided the veteran's entire claims folder, 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.  
The examiner should elicit from the veteran 
a detailed history regarding the onset and 
progression of relevant symptoms of the 
right wrist.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and the 
examiner should review the results of any 
testing prior to completing the report.  The 
examiner should describe in adequate detail 
any indications of arthritis involving the 
right wrist, and if necessary, X-ray films 
should be taken to confirm the presence or 
absence of arthritis.  

In examining the right wrist, the examiner 
should indicate the range of motion 
expressed in degrees, including the specific 
limitation of motion due to pain, and state 
the normal range of motion.  The examiner 
should set forth the extent of any 
functional loss present in the right wrist 
due to weakened movement, excess 
fatigability, incoordination, or pain on 
use.  The examiner should also describe the 
level of right wrist pain experienced by the 
veteran and state whether any pain claimed 
by him is supported by adequate pathology 
and is evidenced by his visible behavior.  
The examiner should elicit information as to 
precipitating and aggravating factors (i.e., 
movement, activity), effectiveness of any 
pain medication or other treatment for 
relief of pain, functional restrictions from 
pain on motion, and the effect the service-
connected right wrist disability has upon 
the veteran's daily activities.  The degree 
of functional impairment or interference 
with daily activities, if any, by the 
service-connected right wrist disability 
should be described in adequate detail.  

Any additional impairment on use, or in 
connection with any flare-up, should be 
described in terms of the degree of 
additional functional loss.  The 
conclusion of the examiner should reflect 
review of the claims folder, and the 
discussion of pertinent evidence.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

* The veteran is hereby notified that 
failure to report for a VA/QTC 
examination in connection with a claim 
for an increased evaluation, without good 
cause shown, may adversely affect the 
outcome of the claim.  38 C.F.R. § 3.655 
(2003).

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA and 
subsequent interpretive authority.  If 
further action is required, undertake it 
before further adjudication of the claim.

5.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




